Citation Nr: 1811468	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-21 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected gastroesophageal reflux (GERD) with hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to May 2007.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2014, the Board remanded the matter to cure a procedural defect, i.e. issue a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The SOC was issued in May 2014 and the Veteran perfected his appeal in June 2014.  The matter has been returned to the Board for appellate consideration. 

In September 2017, service connection for osteoarthritis of the right thumb was awarded; consequently, there no longer remains a claim in controversy.

In November 2017, the Veteran presented testimony before the Board; the transcript has been associated with the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent a VA examination to assess the severity of his service-connected GERD in January 2015, three years ago.  Since that time, evidence has been added to the record, which suggests that the Veteran's disability may have worsened.  Specifically, the Veteran testified that his GERD has increased in severity since the last VA examination, to include such symptoms as vomiting, difficulty sleeping and laying down without a burning sensation in his throat, and having to take medications.  BVA Transcript at 4, 7.  Accordingly, a new VA examination is necessary to assess the current level severity of the disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The most recent VA outpatient treatment records associated with the electronic record are dated through January 2016.  Updated records must be obtained upon remand.  38 C.F.R. § 3.159 (2).

Accordingly, the case is REMANDED for the following action:

1.  The RO must secure any outstanding, relevant VA medical records, to include those dated from January 2016 to the present.  All attempts to secure this evidence must be documented in the electronic record by the RO and VA facilities must provide negative responses if no records are available.  

2.  The Veteran must be afforded a VA examination to determine the severity of his service-connected GERD.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate this disorder must be reported in detail.  

The examiner must specifically indicate whether the Veteran has symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action, the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

